  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,             )
et al., on behalf of                )
themselves, their                   )
patients, physicians,               )
clinic administrators,              )
and staff,                          )
                                    )
        Plaintiffs,                 )
                                    )        CIVIL ACTION NO.
        v.                          )          2:19cv365-MHT
                                    )               (WO)
STEVEN MARSHALL, in his             )
official capacity as                )
Alabama Attorney General,           )
et al.,                             )
                                    )
        Defendants.                 )

                       PRELIMINARY INJUNCTION

      In accordance with the opinion entered today, it is

ORDERED as follows:

      (1) The motion for a preliminary injunction (doc.

no.   73)      filed   by   the   plaintiffs,    Yashica    Robinson,

M.D.,        Alabama   Women’s     Center,      Planned    Parenthood

Southeast Inc., Reproductive Health Services, and West

Alabama Women’s Center is granted in part, denied in
part, and held in abeyance in part, as set forth in

further detail below.

      (2) The motion is denied to the extent that it

seeks a blanket injunction blocking all enforcement of

the    “medical       restrictions”            in    the     State        Health

Officer’s     March    27,   2020,       and     April      3,    2020,     state

health orders against the plaintiffs and their staff

(or of any future order extending the application of

the   “medical      restrictions”).             “Medical         restrictions”

refers   to    paragraph      7   of      the       March    27     order    and

paragraph 14 of the April 3 order and to any identical

language in any subsequently issued state health order.

      (3) The motion is granted to the following extent.

The defendants Alabama State Health Officer and Alabama

Attorney General, and their officers, agents, servants,

employees, and attorneys, and other persons who are in

active     concert     or    participation            with       any   of     the

aforementioned        individuals,         are       each        PRELIMINARILY

ENJOINED      and     RESTRAINED         from,       when    applying         and


                                     2
enforcing the “medical restrictions,” whether through

Ala. Code 1975 § 22-2-14 or other mechanisms, failing

to   allow    healthcare       providers        who     are      determining

whether to postpone abortions to consider and to base

their   decisions       on   the    following     factors,         using    the

providers’ reasonable medical judgment exercised on a

case-by-case, individualized basis:

           (a) Whether under 1975 Ala. Code § 26-23B-5, a

patient    would    lose      her    legal      right       to    obtain    an

abortion     if   the    procedure       were   delayed          until    after

April 30, 2020 (or, if a new order is entered extending

the application of the medical restrictions, if delayed

until after the end date of that future state health

order);

           (b) The timing of the patient’s last menstrual

period, as determined by the healthcare provider;

           (c) Gestational           age     of       the        fetus,      as

determined by the healthcare provider;




                                     3
           (d) The increase in risk to the life or health

of the patient if the abortion is delayed;

           (e) The      increase       in      risk        of      serious

complications if the abortion is delayed;

           (f) Economic     factors         that    may     impact       the

patient’s ability to obtain an abortion if the abortion

is delayed;

           (g) Social     factors       that        may     impact       the

patient’s ability to obtain an abortion if the abortion

is delayed;

           (h) Logistical    factors         that    may    impact       the

patient’s ability to obtain an abortion if the abortion

is delayed; and

           (i) Medical    history      and     conditions         of     the

patient.

    (4) The    preliminary     injunction           shall       remain    in

effect until further order of the court.

    (5) In light of the temporary restraining order

issued   in   S.   Wind   Women’s      Ctr.    LLC    v.    Stitt,       No.


                                   4
CIV-20-277-G, 2020 WL 1677094 (W.D. Okla. Apr. 6, 2020)

(Goodwin, J.), the motion is held in abeyance to the

extent it seeks relief prohibiting application to all

medication abortions of the medical restrictions of the

State Health Officer’s March 27, 2020 and April 3, 2020

state health orders (and to any future orders extending

the   application   of   the   medical   restrictions).     The

court    will   further    consider      whether   relief     is

appropriate on this issue.

      (6) The bond requirement of Fed. R. Civ. P. 65(c)

is waived.

      DONE, this the 12th day of April, 2020.


                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
